Citation Nr: 1534737	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for mesothelioma, to include as secondary to in-service asbestos exposure.

4.  Whether severance of service connection for diabetes mellitus, type II, was proper.

5.  Whether severance of service connection for peripheral neuropathy, right lower extremity, was proper.

6.  Whether severance of service connection for peripheral neuropathy, left lower extremity, was proper.

7.  Whether severance of entitlement to special monthly compensation (SMC) for erectile dysfunction (ED) was proper.

8.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

9.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder.

10.  Entitlement to an evaluation in excess of 10 percent for residuals of a left eye injury.

11.  Entitlement to an evaluation in excess of 10 percent for left shoulder strain.

12.  Entitlement to an effective date prior to February 14, 2011, for the award of service connection for left shoulder strain.

13.  Entitlement to compensation for a cardiac disorder under the provisions of 
38 U.S.C.A. § 1151 with respect to medical treatment received at the Hartford, NH, VA Medical Center.

14.  Entitlement to compensation for a disorder manifested by shortness of breath (dyspnea) under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment received at the Hartford, NH, VA Medical Center.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2009, August 2010, March 2012, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran testified before the undersigned during a Board videoconference hearing in April 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder has been raised by the record (see Transcript, p. 33), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for TBI and mesothelioma; the propriety of severance of service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities; the propriety of severance of SMC for ED, entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, in excess of 10 percent for residuals of a left eye injury, and in excess of 10 percent for left shoulder strain; entitlement to compensation for a cardiac disorder and a disorder manifested by shortness of breath under the provisions of 38 U.S.C.A. § 1151; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During an April 2015 Board hearing, the Veteran expressed his desire to withdrawal his claim for entitlement to service connection for a lumbar spine disorder which is currently on appeal.

2.  During an April 2015 Board hearing, the Veteran expressed his desire to withdrawal his claim for entitlement to an evaluation in excess of 10 percent for tinnitus which is currently on appeal.

3.  The Veteran filed a claim for entitlement to service connection for a back disorder which was received on January 26, 2005.

4.  On the Veteran's claim for service connection, received January 26, 2005, he indicated that his pain was located behind his left shoulder.

5.  As such, the Veteran had a claim for entitlement to service connection for a left shoulder disorder pending at VA on January 26, 2005.  
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the Veteran's claim for entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an effective date of January 6, 2005, for the grant of service connection for left shoulder strain, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim for an earlier effective date arises from his disagreement with the assigned effective date of February 14, 2011, for the grant of service connection for left shoulder strain.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to service connection for a lumbar spine disorder and entitlement to an evaluation in excess of 10 percent for tinnitus during his April 2015 Board hearing (see Transcript, pp. 3, 28).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to either issue.  

Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.

III. Earlier Effective Date

In this case, the Veteran has asserted that he is entitled to an effective date earlier than February 14, 2011, for the grant of service connection for a left shoulder disability.  Specifically, he has contended that he filed a claim for this benefit at least three years prior to his assigned effective date of February 14, 2011.  See Transcript, p. 24.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the Veteran filed a claim for a "back" disorder in January 2005.  He indicated that, while in Japan in 1967, he developed severe pain in his back.  He clarified that statement by indicating that the pain was located behind his left shoulder blade.  He noted that he went on sick call several times for this condition, and that he was seen post-service for left shoulder blade pain.  Although the RO treated this statement as a claim for a back disorder, the Veteran clearly stated that the pain was located in his left shoulder.

Thereafter, the Veteran communicated to VA, on a myriad of occasions, that his area of concern was his left shoulder.  Such further communications were received by VA on August 21, 2006 (back problem centered near the left shoulder blade), March 2007 (began having severe pain in the area of the left shoulder blade in 1968), August 2007 (went on sick call for a back problem in the area of my left shoulder blade), October 2007 (the area about the left shoulder blade is service connected), April 2008 (back condition around the left shoulder blade is service connected), June 2008 (went on sick call dozens of times for back pain and cramping muscles around the area of the left shoulder), August 2008 (a back problem in the area of the left shoulder blade), and February 2009 (back condition in the area around the left shoulder).  

As such, while the RO dismissed the Veteran's earlier effective date claim in an April 2014 Statement of the Case without any analysis whatsoever, noting only that no evidence of record demonstrated that an earlier effective date of service connection was warranted, it is clear from the record that the Veteran claimed entitlement to service connection for a disorder of the left shoulder time and time again, the first of which was received on January 26, 2005.  

The Veteran has contended that an earlier effective date is warranted because he claimed entitlement to service connection for this disability many years before his assigned effective date of February 14, 2011, and the Board agrees.  For the foregoing reasons, the record provides a basis for assignment of an effective date earlier than February 14, 2011, for the grant of service connection for a left shoulder disability.  As the Veteran's claim for a left shoulder disorder was initially received by VA on January 26, 2005, the Board finds that entitlement to an effective date reflecting that claim must be granted.  


ORDER

The claim for entitlement to service connection for a disorder of the lumbar spine is dismissed.

The claim for entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to an effective date of January 26, 2005, for the award of service connection for left shoulder strain is granted.


REMAND

While the Board regrets further delay, the remaining issues on appeal must be remanded for further development.

As to the issues of entitlement to service connection for a TBI and mesothelioma, as well as entitlement to compensation for a heart disorder and a disorder manifested by shortness of breath (dyspnea) under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment received at the Hartford, NH, VA Medical Center, the Board notes that pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In this case, the Veteran testified in April 2015 that his heart problems began during his period of active service in Japan, that he suffered several heart attacks, and that VA medication aggravated his cardiac condition.  He further stated that he underwent a chemically-induced stress test at a VA medical center, and that he started to have a heart attack during the test.  He indicated that he had a reaction to a Remicade infusion, and that the treatment was discontinued, along with his medication (Avandia and then Humana).  See Transcript, pp. 33-35.  

To that end, the Board notes that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability or death was service-connected.  A disability is a qualifying additional disability if the it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination, furnished under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2014). 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).  To date, VA has not obtained a medical opinion to determine whether the Veteran suffers from a cardiac or pulmonary disorder as the result of VA treatment.  

As to the Veteran's service connection claims, he testified that he served aboard a ship for 18-20 days in 1966, and that while on duty, he awakened covered in white powder.  He was told, per his testimony, that the powder was deteriorated asbestos.  He further stated that scar tissue was observed in the lungs, and that 25 percent of lung capacity was lost on a recent pulmonary function test (PFT).  The Veteran's representative requested a VA examination so as to obtain a current pulmonary diagnosis with an etiological opinion.  See Transcript, pp. 7-9.  

Regarding the Veteran's claimed TBI, the RO acknowledged in April 2015 that the Veteran suffered a head injury during service.  The Veteran testified that he suffered from headaches and other symptoms, to which he attributed to this injury.  See Transcript, pp. 26-27.  However, the Veteran has not been afforded a VA examination so as to determine whether the Veteran carries a current TBI diagnosis.

Taking into account the medical and lay evidence of record, these claims must be remanded for VA examinations so as to determine whether a TBI and/or mesothelioma are related to the Veteran's period of active service, and whether any current/additional disability in the form of a cardiac disorder or shortness of breath is etiologically-related to VA medical treatment, to include as the result of VA prescription medication and/or cardiac testing.

The Board notes that the severance of the Veteran's diabetes, peripheral neuropathy, and ED claims all stem from his unconfirmed presence in the Republic of Vietnam during the Vietnam Era.  To that end, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  
38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include Type 2 diabetes and peripheral neuropathy.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  

Here, following a quality review, the RO determined that the Veteran had been awarded service connection for these issues, to include SMC, erroneously (because his personnel records demonstrated service in Japan during the Vietnam Era, and not in Vietnam itself).  The Veteran fervently testified that he was a Vietnam veteran during his Board hearing (see Transcript, p. 12), however the Board notes that there is a very important distinction between being a veteran of the Vietnam Era, and having stepped foot in the Republic of Vietnam during that period.  

The Veteran has testified extensively, and has submitted a myriad of statements, in an effort to demonstrate that he did in fact serve within the borders of Vietnam during his period of active service.  He admitted that he never left his ship (which he believed was anchored in Cam Rahn Bay), but testified that he may have deplaned in-country.  He testified that he was in a CIA plane deciphering code, and that there were fixed stations inside of Vietnam for this purpose.  The Veteran was not able to state definitively, however, where he landed in Vietnam.  He was able to recall the name of his commanding office on the aircraft - Staff Sgt. Wheeler.  The Veteran indicated that this individual was connected with his unit and stationed in Kuma Station in Chitose, Japan.  See Transcript, pp. 12-18.

On remand, the AOJ is instructed to perform an exhaustive search so as to determine whether the Veteran was on a plane that touched down in-country during a code mission, and shall also attempt to identify and contact the Veteran's commanding officer so as to corroborate the series of events as relayed by the Veteran during his testimony and statements in support of his claims.

As to the Veteran's increased rating claims, the Veteran testified in April 2015 that his shoulder disorder, psychiatric disorder, and eye disorder had worsened since his most recent VA examinations.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examinations must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   All current VA treatment records should also be associated with the Veteran's claims file.

Finally, the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issues addressed above, and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA outpatient records should be obtained and added to the claims folder.  

2.  Attempt to contact the Veteran's commanding officer in Japan, Staff Sgt. Wheeler, and submit a records request to any and all appropriate records repositories, so as to determine: 

A. Whether the Veteran was stationed in any location during his tour of duty at which he may have been exposed to hazardous chemicals, such as herbicides, to include a discussion of the Veteran's MOS and his Board hearing testimony from April 2015.  

B. Whether the Veteran flew into and touched down in the Republic of Vietnam from Japan during his period of active service, whether on a CIA plane or otherwise, to include a discussion of the Veteran's alleged participation in code missions in the Republic of Vietnam via CIA aircraft and his Board hearing testimony from April 2015.

C. Whether the Veteran was exposed to asbestos aboard a U.S. Navy vessel during his period of active service in 1966.

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record.  If records of routes, transportation, or manifests are not available for the relevant time period and location, the responding agency should advise VA if another agency may have such records.  

3.  Schedule a VA pulmonary examination to assess the nature and etiology of any currently-diagnosed respiratory disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss any prior diagnosis of pulmonary disorders or PFT results which may be of record at the time of the examination.   

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (50 percent or greater) that any currently-diagnosed respiratory disorder was incurred in or otherwise related to the Veteran's period of active service, to include as the result of asbestos exposure.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule a VA TBI examination to assess the nature and etiology of any currently-diagnosed traumatic brain injury.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's service treatment records, and specifically those relating to an in-service head injury.  In consideration of this and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not (50 percent or greater) that any currently-diagnosed TBI was incurred in or otherwise related to the Veteran's period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Provide a VA examination in the appropriate specialty or specialties to address the Veteran's §1151 claims for additional disability resulting from VA medication and cardiac testing, to include the Veteran's claimed cardiac disorder and a disorder manifested by shortness of breath.  The examiner must review the claims file and must note that review in their report.  

The examiner should discuss the Veteran's statements in support of his claim, VA outpatient reports of record, the Veteran's hearing testimony before the Board in April 2015, and any other evidence deemed relevant. 

A. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current, chronic disability (or additional chronic disability) caused by VA treatment (specifically to include a cardiac disorder and/or a disorder manifested by shortness of breath);

B. If so, is it at least as likely as not (i.e., 50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?  

C. If there is an additional disability identified, was it a not reasonably foreseeable result of treatment?  


A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected eye disorder.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to also provide the following:

A. Describe the impact of the Veteran's disorder on his occupational and social functioning, and should state whether the Veteran's service-connected disability so functionally limits the Veteran that he is unable to secure or follow a substantially-gainful occupation by reason of his service-connected disability.    

B. If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether the Veteran's current occupation, if applicable, meets these criteria.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected psychiatric disorder.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to also provide the following:

A. Describe the impact of the Veteran's disorder on his occupational and social functioning, and should state whether the Veteran's service-connected disability so functionally limits the Veteran that he is unable to secure or follow a substantially-gainful occupation by reason of his service-connected disability.    

B. If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether the Veteran's current occupation, if applicable, meets these criteria.

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected left shoulder disorder.  The claims file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to also provide the following:

A. Describe the impact of the Veteran's disorder on occupational and social functioning, and state whether the Veteran's service-connected disability so functionally limits the Veteran that he is unable to secure or follow a substantially-gainful occupation by reason of his service-connected disability.    

B. If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether his current occupation, if applicable, meets these criteria.

9.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated, to include his TDIU claim.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


